Citation Nr: 0029205	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-04 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1974, with additional service in the reserves.  

By an October 1992 rating action, the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the veteran's original claim of service 
connection for a bilateral knee condition.  The veteran was 
notified of the denial of the claim, but did not appeal.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision of 
the RO which determined that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection for right and left knee 
disorders.

Although the rating action on appeal included a claim for 
both knees, the Board finds that the issue on appeal is 
limited to a claim for a right knee disability.  An 
Application for Compensation or Pension received in July 1998 
limited a claim to the right knee.  In June 1999, the veteran 
testified at a personal hearing at the RO and limited his 
arguments to a claimed right knee disability.  Thus, the 
issue presently before the Board is as noted on the preceding 
page. 


FINDING OF FACT

Evidence submitted since the October 1992 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1992 RO decision, which denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  The evidence submitted to reopen the claim of entitlement 
to service connection for a right knee disability is new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1992 decision, the RO denied service connection 
for a right knee condition as there was no evidence of injury 
to the knee while on active duty or active duty for training.  
Evidence considered at that time included service medical 
records pertaining to the veteran's active duty and reserve 
service.  The veteran was notified of that decision later 
that month; however, no appeal was filed and that claim 
became final.  38 U.S.C.A. § 7105(c).

In March 1997, the veteran's representative submitted a 
statement referring to VA treatment records which the RO 
interpreted as a claim to reopen.  

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  When a claimant seeks to reopen a 
final decision based on new and material evidence, the Board 
must first determine whether the evidence received since the 
last final disallowance of the claim is new and material 
under 38 C.F.R. § 3.156(a) (1999).  If the evidence is new 
and material, the claim is reopened.  Elkins v. West, 12 Vet. 
App. 209, 218-9 (1999).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Finally, the credibility of new 
evidence is presumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996). 

Evidence submitted since October 1992 includes the report of 
an April 1997 VA examination; VA treatment records; and 
statements from the veteran, both written and offered as 
testimony at a hearing at the RO.  

Of the recently submitted evidence, the Board notes that the 
report of the April 1997 VA examination included the 
veteran's reported history of injury during service and 
complaints of subsequent knee problems.  The examiner offered 
a diagnosis of chronically torn anterior cruciate ligament.  
The report of a May 1997 MRI study ordered as part of that 
examination included the impression that the findings were 
"likely post-traumatic in etiology."  

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that this new 
evidence bears directly and substantially on the question of 
service connection for a right knee disorder.  Accordingly, 
as new and material evidence has been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for a right knee disability had been submitted.



REMAND

In light of the Board's conclusion that the claim of service 
connection for a right knee disability is reopened, the claim 
must be reviewed on a de novo basis.  In order to ensure that 
the veteran's procedural rights are protected so far as his 
being given adequate notice and opportunity to present 
argument and evidence on the underlying question of service 
connection, a remand of the case to the RO is indicated.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  The RO should take the appropriate 
steps to contact the veteran and 
determine if he has any additional 
arguments to present on his behalf or 
evidence to submit in support of his 
claim.

2.  Thereafter, the RO should 
readjudicate the claim on the merits.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



